     Case 14-14552-KHK                  Doc 157 Filed 07/21/19 Entered 07/22/19 00:30:10                        Desc
                                       Imaged Certificate of Notice Page 1 of 4
                                            United States Bankruptcy Court
                                                  Eastern District of Virginia
                                                     Alexandria Division

In re:                                                   Case Number 14−14552−KHK
                                                         Chapter 13
Narinder S Jandaur
Surinder K Jandaur

                                            Debtor(s)

                                       NOTICE TO DEBTOR(S) AND CREDITORS
                                       CONCERNING ISSUANCE OF DISCHARGE

The Trustee has filed a report of completion of plan payments. Unless an order has been previously entered
denying a discharge, a discharge will be granted if the Court determines that all the requirements for issuance of a
discharge are satisfied.

TO THE DEBTOR(S):

            In order to receive a discharge, you must

                         Complete and File with the Court the Debtor's(s') Certification of Compliance with 11 U.S.C.
                         §1328 as required by Local Bankruptcy Rule 4008−2(A). A copy of this form may be obtained
                         from the Clerk's Office or via the Bankruptcy Forms button on the Court's Internet web site at
                         www.vaeb.uscourts.gov. Unless this Certificate is filed with the Court within 45 days of the
                         mailing of this notice, your case may be closed without issuance of a discharge.

TO CREDITORS:

            The debtor(s), if otherwise entitled, will be issued a discharge without further notice or hearing unless,
            within 21 days of the mailing of this notice a creditor or party in interest files with the Court a request for
            a hearing asserting that the debtor(s) has/have claimed exempt under state or local law property (such as
            a residence or homestead) of the type described in §522(p)(1) of the Bankruptcy Code that exceeds
            $125,000 in value for cases filed before April 1, 2007, $136,875 if the case was filed April 1, 2007
            through March 31, 2010, $146,450 if the case was filed on or after April 1, 2010, $155,675 if the case
            was filed on or after April 1, 2013, $160,375 if the case was filed on or after April 1, 2016, or $170,350
            if the case was filed on or after April 1, 2019, and there is pending a proceeding in which the debtor may
            be found guilty of a felony of the kind described in §522(q)(1)(A) or liable for a debt of the kind
            described in §522(q)(1)(B) of the Bankruptcy Code. If a timely request for hearing is filed, you will be
            notified of the date, time, and place of the hearing.

Dated: July 19, 2019                                     William C. Redden , Clerk
                                                         United States Bankruptcy Court

[ntcLBRvApril2019.jsp]
         Case 14-14552-KHK         Doc 157 Filed 07/21/19 Entered 07/22/19 00:30:10                  Desc
                                  Imaged Certificate of Notice Page 2 of 4
                                      United States Bankruptcy Court
                                      Eastern District of Virginia
In re:                                                                                  Case No. 14-14552-KHK
Narinder S Jandaur                                                                      Chapter 13
Surinder K Jandaur
         Debtors
                                        CERTIFICATE OF NOTICE
District/off: 0422-9           User: glennj                 Page 1 of 3                   Date Rcvd: Jul 19, 2019
                               Form ID: nt400815            Total Noticed: 48


Notice by first class mail was sent to the following persons/entities by the Bankruptcy Noticing Center on
Jul 21, 2019.
db             +Narinder S Jandaur,    5512 Altenbury Loop,     Gainesville, VA 20155-6245
jdb            +Surinder K Jandaur,    5512 Altenbury Loop,     Gainesville, VA 20155-6245
cr             +Bank of America, N.A. (Creditor),     6003 Executive Blvd. Suite 101,     Rockville, MD 20852-3813
12686207      ++AMERICREDIT FINANCIAL SERVICS DBA GM FINANCIAL,      PO BOX 183853,    ARLINGTON TX 76096-3853
               (address filed with court: AmeriCredit Financial Services, Inc.,        P O Box 183853,
                 Arlington, TX 76096)
12672406       +American Collections E,     205 S Whiting St Ste 500,    Alexandria, VA 22304-3632
12692019       +Americredit Financial Services Inc. dba GM Financ.,      P O Box 183853,
                 Arlington, TX 76096-3853
12672407      ++BANK OF AMERICA,    PO BOX 982238,    EL PASO TX 79998-2238
               (address filed with court: Bank Of America,       Attention: Recovery Department,
                 4161 Peidmont Pkwy.,    Greensboro, NC 27410-0000)
12672408       +Bank of America,    Attention: Bankruptcy SV-314B,      P.O. Box 5170,
                 Simi Valley, CA 93062-5170
12695217       +Bank of America, N.A.,     Glasser and Glasser, P.L.C.,    Crown Center, Suite 600,
                 580 East Main Street,     Norfolk, Virginia 23510-2306
12715929       +Bank of America, N.A.,     c/o Bankruptcy Department,    Mail Stop CA6-919-01-23,
                 400 National Way,    Simi Valley, CA 93065-6414
12672417        Crd Prt Asso,    One Galleria Tower,     Dallas, TX 75240-0000
12672416       +Crd Prt Asso,    Attn: Bankruptcy,    Po Box 802068,    Dallas, TX 75380-2068
12672424       +FIA Card Services N.A.,     c/o Glasser & Glasser,    P.O. Box 3400,    Norfolk, VA 23514-3400
12672425       +GM Financial,    P.O. Box 181145,    Arlington, TX 76096-1145
12672427       +Lamont Hanley & Assoc,     1138 Elm St,    Manchester, NH 03101-1531
12672428       +Mcydsnb,   P.O. Box 8218,     Mason, OH 45040-8218
12672430       +National Asset Mgmt,    P.O. Box 84,     Coraopolis, PA 15108-0084
12672431       +National Asset Mgmt.,    400 Rouser Rd Ste 105,     Coraopolis, PA 15108-2749
12672433       +OCWEN Loan Svcng LLC,    P.O. Box 24738,     West Palm Beach, FL 33416-4738
12672432        Ocwen Loan Svcng,    P.O. Box 1330,     Waterloo, IA 50704-1330
12672434       +Ocwen Loan Svcng LLC,    12650 Ingenuity Drive,     Orlando, FL 32826-2703
12672435       +Parks at Piedmont HOA Inc.,     c/o Whiteford Taylor Preston,    3190 Fairview Park Dr, Ste 300,
                 Falls Church, VA 22042-4559
12672437       +Sandeep Gill,    c/o Peter O. Fransceson,     9300 Grant Ave, Suite 200,    Manassas, VA 20110-5069
12672439        Tajinder Jandaur,    618 Battery Terrace NE,     Leesburg, VA 20176-0000
12672422       +The Parks at Piedmont,     Homeowners Association, Inc.,    WHITEFORD, TAYLOE &PRESTON LLP,
                 3190 Fairview Park Dr Ste 300,     Falls Church, VA 22042-4559
12672443       +Zale/cbsd,    Po Box 6497,    Sioux Falls, SD 57117-6497
12672442       +Zale/cbsd,    Attn.: Centralized Bankruptcy,      Po Box 20363,    Kansas City, MO 64195-0363

Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center.
12686207        E-mail/Text: GMFINANCIAL@EBN.PHINSOLUTIONS.COM Jul 20 2019 03:40:12
                 AmeriCredit Financial Services, Inc.,    P O Box 183853,   Arlington, TX 76096
12739904        E-mail/PDF: EBN_AIS@AMERICANINFOSOURCE.COM Jul 20 2019 03:54:38
                 American InfoSource LP as agent for,    Verizon,   PO Box 248838,
                 Oklahoma City, OK 73124-8838
12692019       +E-mail/Text: GMFINANCIAL@EBN.PHINSOLUTIONS.COM Jul 20 2019 03:40:12
                 Americredit Financial Services Inc. dba GM Financ.,    P O Box 183853,
                 Arlington, TX 76096-3853
12672410       +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Jul 20 2019 03:53:07       Capital 1 Bank,
                 Attn: Bankruptcy Dept.,   Po Box 30285,    Salt Lake City, UT 84130-0285
12672411       +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Jul 20 2019 03:53:47       Capital 1 Bank,
                 Pob 30281,   Salt Lake City, UT 84130-0281
12672412       +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Jul 20 2019 03:54:32       Capital One Bank,
                 Attn: Bankruptcy Dept.,   P.O. Box 30285,    Salt Lake City, UT 84130-0285
12672415       +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Jul 20 2019 03:53:07       Capital One Bank,
                 P.O. Box 30281,   Salt Lake City, UT 84130-0281
12672414       +E-mail/PDF: AIS.cocard.ebn@americaninfosource.com Jul 20 2019 03:53:47       Capital One Bank,
                 Attn: General Correspondence,   P.O. Box 30285,     Salt Lake City, UT 84130-0285
12767364       +E-mail/Text: bankruptcy@cavps.com Jul 20 2019 03:40:56      Cavalry SPV I, LLC,
                 500 Summit Lake Drive, Ste 400,   Valhalla, NY 10595-2321
12672418       +E-mail/Text: bankruptcy_notifications@ccsusa.com Jul 20 2019 03:41:34
                 Credit Collections Svc,   Po Box 9134,    Needham, MA 02494-9134
12672419       +E-mail/Text: bankruptcy_notifications@ccsusa.com Jul 20 2019 03:41:34
                 Credit Collections Svcs,   P.O. Box 773,    Needham, MA 02494-0918
12672421       +E-mail/PDF: creditonebknotifications@resurgent.com Jul 20 2019 03:53:51       Credit One Bank,
                 P.O. Box 98872,   Las Vegas, NV 89193-8872
12672420       +E-mail/PDF: creditonebknotifications@resurgent.com Jul 20 2019 03:53:50       Credit One Bank,
                 P.O. Box 98873,   Las Vegas, NV 89193-8873
12672423       +E-mail/PDF: pa_dc_ed@navient.com Jul 20 2019 03:54:36      Dept. of Education/Navient,
                 P.O. Box 9635,   Wilkes Barre, PA 18773-9635
12672425       +E-mail/Text: GMFINANCIAL@EBN.PHINSOLUTIONS.COM Jul 20 2019 03:40:12       GM Financial,
                 P.O. Box 181145,   Arlington, TX 76096-1145
12672426        E-mail/Text: cio.bncmail@irs.gov Jul 20 2019 03:40:01      Internal Revenue Service,
                 Centralized Insolvency Office,   PO Box 7346,    Philadelphia, PA 19101-7346
           Case 14-14552-KHK               Doc 157 Filed 07/21/19 Entered 07/22/19 00:30:10                                 Desc
                                          Imaged Certificate of Notice Page 3 of 4


District/off: 0422-9                  User: glennj                       Page 2 of 3                          Date Rcvd: Jul 19, 2019
                                      Form ID: nt400815                  Total Noticed: 48


Notice by electronic transmission was sent to the following persons/entities by the Bankruptcy Noticing Center
(continued)
12672429       +E-mail/Text: bankruptcydpt@mcmcg.com Jul 20 2019 03:40:35       Midland Funding,
                 8875 Aero Dr Ste 200,    San Diego, CA 92123-2255
12784005        E-mail/PDF: pa_dc_claims@navient.com Jul 20 2019 03:54:35       Navient Solutions Inc.,
                 Department of Education Loan Services,     Po Box 9635,   Wilkes-Barre PA. 18773-9635
12672436       +E-mail/Text: bankruptcy@rentacenter.com Jul 20 2019 03:41:43       RAC Acceptance,
                 5501 Headquarters Dr,    Plano, TX 75024-5837
12672438       +E-mail/Text: bcreech@scacollections.com Jul 20 2019 03:41:03       SCA Collections Inc,
                 Po Box 876,    Greenville, NC 27835-0876
13032939       +E-mail/Text: bkteam@selenefinance.com Jul 20 2019 03:39:56       Selene Finance, LP,
                 9990 Richmond Avenue,    Suite 400S,   Houston, TX 77042-8500
12672441        E-mail/Text: bkr@taxva.com Jul 20 2019 03:41:15       Virginia Dept of Taxation,
                 Office of Customer Service,    PO Box 1115,    Richmond, VA 23218-4915
12672440       +E-mail/Text: wfmelectronicbankruptcynotifications@verizonwireless.com Jul 20 2019 03:36:11
                 Verizon,    500 Technology Dr Ste 30,    Weldon Spring, MO 63304-2225
13109208       +E-mail/Text: bkteam@selenefinance.com Jul 20 2019 03:39:56
                 Wilmington Savings Fund Society, FSB,     c/o Selene Finance, LP,   9990 Richmond Ave, Ste 400,
                 South Houston, TX 77042-4546
                                                                                              TOTAL: 24

              ***** BYPASSED RECIPIENTS (undeliverable, * duplicate) *****
cr                 Americredit Financial Services, Inc. dba GM Financ
cr                 BANK OF AMERICA, N.A.
cr                 Selene Finance, LP, as servicer for Wilmington Sav
cr                 The Parks at Piedmont Homeowners Association, Inc.
cr                 Wilmington Savings Fund Society, FSB, doing busine
cr*               +Americredit Financial Services Inc. dba GM Financ.,   P O Box 183853,
                    Arlington, TX 76096-3853
12672409*        ++BANK OF AMERICA,   PO BOX 982238,   EL PASO TX 79998-2238
                  (address filed with court: Bank Of America,    Po Box 982235,   El Paso, TX 79998-0000)
12672413*         +Capital One Bank,   Attn: Bankruptcy Dept.,   P.O. Box 30285,   Salt Lake City, UT 84130-0285
                                                                                               TOTALS: 5, * 3, ## 0

Addresses marked ’+’ were corrected by inserting the ZIP or replacing an incorrect ZIP.
USPS regulations require that automation-compatible mail display the correct ZIP.

Transmission times for electronic delivery are Eastern Time zone.

Addresses marked ’++’ were redirected to the recipient’s preferred mailing address
pursuant to 11 U.S.C. 342(f)/Fed.R.Bank.PR.2002(g)(4).


I, Joseph Speetjens, declare under the penalty of perjury that I have sent the attached document to the above listed entities in the manner
shown, and prepared the Certificate of Notice and that it is true and correct to the best of my information and belief.
Meeting of Creditor Notices only (Official Form 309): Pursuant to Fed. R. Bank. P. 2002(a)(1), a notice containing the complete Social
Security Number (SSN) of the debtor(s) was furnished to all parties listed. This official court copy contains the redacted SSN as required
by the bankruptcy rules and the Judiciary’s privacy policies.
Date: Jul 21, 2019                                            Signature: /s/Joseph Speetjens

_

                                      CM/ECF NOTICE OF ELECTRONIC FILING

The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system on July 16, 2019 at the address(es) listed below:
              David William Gaffey    on behalf of Creditor    The Parks at Piedmont Homeowners Association, Inc.
               dgaffey@wtplaw.com, clano@wtplaw.com
              James M. Flaherty    on behalf of Creditor    Bank of America, N.A. ("Creditor")
               james.flaherty@bww-law.com
              Robyn Danielle Pepin    on behalf of Creditor    Bank of America, N.A. ("Creditor")
               rpepin@glasserlaw.com, pjmecf@glasserlaw.com
              Robyn Danielle Pepin    on behalf of Creditor    Selene Finance, LP, as servicer for Wilmington
               Savings Fund Society, FSB, doing business as Christiana Trust, not in its individual capacity,
               but solely as Trustee for BCAT 2015-14BTT rpepin@glasserlaw.com, pjmecf@glasserlaw.com
              Robyn Danielle Pepin    on behalf of Creditor    BANK OF AMERICA, N.A. rpepin@glasserlaw.com,
               pjmecf@glasserlaw.com
              Robyn Danielle Pepin    on behalf of Creditor    Wilmington Savings Fund Society, FSB, doing
               business as Christiana Trust, not in its individual capacity, but solely as trustee for BCAT
               2015-14BTT c/o Selene Finance LP rpepin@glasserlaw.com, pjmecf@glasserlaw.com
              Sara A. John    on behalf of Creditor   Americredit Financial Services, Inc. dba GM Financial
               sara_john@eppspc.com
              Scott A. Weible    on behalf of Joint Debtor Surinder K Jandaur scott@weible.com,
               weiblelaw.ecfmail@gmail.com;marivera@weible.com;r43733@notify.bestcase.com
        Case 14-14552-KHK         Doc 157 Filed 07/21/19 Entered 07/22/19 00:30:10               Desc
                                 Imaged Certificate of Notice Page 4 of 4


District/off: 0422-9         User: glennj                Page 3 of 3                   Date Rcvd: Jul 19, 2019
                             Form ID: nt400815           Total Noticed: 48


The following persons/entities were sent notice through the court’s CM/ECF electronic mail (Email)
system (continued)
              Scott A. Weible   on behalf of Debtor Narinder S Jandaur scott@weible.com,
               weiblelaw.ecfmail@gmail.com;marivera@weible.com;r43733@notify.bestcase.com
              Thomas P. Gorman   ch13alex@gmail.com, tgorman26@gmail.com
                                                                                            TOTAL: 10
